DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 


Response to Remarks/Arguments

Applicant’s arguments with respect to claim prior art rejection have been fully considered but are but are not persuasive (at least moot). As can be seen from the new analysis Liu anticipates the claims. And Liu’s template actually resides on the same frame as current coding unit and adjacent to it [(Fig.9)] 




Following prior arts are considered pertinent to applicant's disclosure.
US 20170353719 A1 (Liu)
US 20160345011 A1 (hereinafter Naing)
US 20090116759 A1 (Suzuki)
US 20170339404 A1 (Panusopone: teaches different size )
US 20160286232 A1 (hereinafter Li)
W. YANG, et al., "Efficient Motor Vector Coding Algorithms Based on Adaptive Template Matching Techniques", 39th VCEG Meeting, no. VCEG-AM16, January 16, 2010. (hereinafter Yang)



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 1 and 14 recites the limitation "testing”.  the testing is not defined in the claim. Specification does not use the word, yet based on the amendment and arguments, it appears it is an important step. Therefore, it is important that this term is defined in the claim. Also, examiner request to change the term “testing” to a term that is explicitly in the specification. Examiner would interpret testing as any form of decision making, testing, determining, checking etc. Dependent claims do not remedy this.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-19 are rejected under 35 U.S.C. 102(a)(1)  and (a) (2) as being anticipated by Liu.






Liu teaches regarding claim 1. A method of encoding video, using a processor[(para 92-93, 100)], comprising:	 (a) defining a plurality of coding unit (CU) templates within a reconstructed pixel area of a first video frame that is in a temporally same frame of a current decoding position for a coding unit of said first video frame, each of the CU templates being positioned at least one of (1) above of said current decoding position for said coding unit and (2) to the left of said current decoding position for said coding unit, and where each of said CU templates is positioned spatially adjacent to said coding unit within a same said first video frame of said video as said coding unit, where each of said CU templates is positioned in said temporally same frame of said coding unit of said video as said coding unit[(para 22, Fig.9, para 31-32, 43)] , where each of said CU templates has a different combination of a height and a width with respect to the other said CU templates [(para 32, Fig.18)] :	 (b) testing each of said CU templates within said reconstructed pixel area within said first video frame of said video with respect to said decoding position for said coding unit within said first video frame of said video and not within a different video frame of said video, said testing each of said CU templates being applied to reconstructed pixels of said first video frame which is the same frame as the frame of said current decoding position, where said testing is free from being based upon any video frames different than said first video frame including said coding unit, selecting one of said CU templates based on said testing based upon a standard being determined as a result of said testing between said decoding position for said coding unit within said first video frame of said video and said CU templates within said reconstructed pixel area within said first video frame of said video [(para 31-32, template size especially width and height are determined based on number of factor, including size of current/target block; this determination and decision making process teaches the testing {para 96} and does not depend on a video frame other than current frame)] :	 and (c) encoding said coding unit using a coding technique based at least in part on said selected one of said CU templates [(based on selected template, encoding mode is determined and the current block is encoded)] .

	

	
	
Liu teaches regarding claim 2. The method of encoding video of claim 1 wherein said coding template is comprised of pixels positioned to the left of the coding unit.[[(Fig.9)]

Liu teaches regarding claim 3. The method of encoding video of claim 2 wherein said coding template has a height equal to said height of said coding unit.[(see Fig.9)]

Liu teaches regarding claim 4. The method of encoding video of claim 3 wherein said coding template has a width equal to or less than said width of said coding unit.[(see Fig.9, para 31-32 )]

Liu teaches regarding claim 5: Additionally teaches said width of said coding template is variable[(para 95, 90, 91)]

Liu teaches regarding claim 6. The method of encoding video of claim 1 wherein said coding template is comprised of pixels positioned above the coding unit..[( Fig.9)]


Liu teaches regarding claim 7. The method of encoding video of claim 6 wherein said coding template has a width equal to said width of said coding unit.[( Fig.9)]

Liu teaches regarding claim 8. The method of encoding video of claim 7 wherein said coding template has a height equal to or less than said height of said coding unit. [(see Fig.9, para 31-32)]

Regarding Claims 9: Liu additionally teaches said height of said coding template is variable [(para 95, 90, 91)]

Liu teaches regarding claim 10. The method of encoding video of claim 1 wherein said coding template is comprised of pixels positioned above and to the left of the coding unit..[(Fig.13, Fig.14 para 47)]


Liu teaches regarding claim 11. The method of encoding video of claim 10 wherein said coding template has a thickness equal to or less than said height of said coding unit.[(Figs. 13, 14 )]

Liu teaches regarding claim 12. The method and encoding video of claim 11 wherein said coding template has a thickness equal to or less than said width of said coding unit.. [(Figs. 13, 14 )]

Naing teaches regarding claim 13. The method of encoding video of claim 12 wherein said thickness of said coding template is variable. [(Figs. 13, 14)]

Regarding Claim 14: The corresponding limitations of these claims are analyzed with respect to claims 1 additionally Liu teaches a system of encoding video comprising:	 receiving a coding unit in memory: and using the memory and a processor for testing[(para 92-93, 100)]

Regarding Claim 15-19: The corresponding limitations of these claims are analyzed with respect to claims 2-4, 6-8 and 10-13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426